Title: To John Adams from W.S. Webb, 17 March 1798
From: Webb, W.S.
To: Adams, John



Respected Sir,
Philadelphia 17 March 1798.

A stranger, persecuted by misfortunes & in consequence plunged into the deepest distress of mind—From yr. love of Religion— attachment to Truth— & known Philanthropy of Character, is impelled to seek to you (under a hope that God will own & succeed the application) to save a sinking spirit from falling a Victim to that Oppression it has long been strugling with, and by daily accumulation, is rendered every moment less able to bear.
The causes of this distress, & reasons for my present misery of mind, the Gentleman who does me the favor to be the Bearer of this Note to your Excellency, (in pity to my feelings) has kindly taken upon himself the task to explain—as well as the Nature & Extent of a request—which by no means would presume upon Humanity and Benevolence and which includes in it only the wishes of a way-ward Traveller, desirous of proving himself an Honest Man—
With an apology Humility suggests for a liberty, /  which only can be justified by Necessity—united to Sentiments of respect /  & esteem, permit me to subscribe myself / Sir, /  yr. afflicted & Obedient sert.
W.S. WebbThe statement (in brief, of Mr. Webbs situation & distress is as follows.That agreeable to documents he has in his possession—the causes of his misery has arisen from a precipitate—demand in the first instance being made upon Him here for a pecuniary Obligation ( which (at a date sufficiently at a Distance to be provided for) was to have been paid in London—That in consequence of an action brought against Him & the subsequent severity with which He has been treated—He has hitherto been prevented from putting himself into a situation to discharge this Obligation—But Providence having opened a Prospect to Him of an honorable & permanent establishment in this Country—The Object He had in leaving his Native Home and visiting America—As the Plan He contemplates unites with his views of comfort & private prosperity to his little family. That which is considered by the Wise & Judicious He has consulted—to involve in it a real publick good—Mr. W. cheared by their approbation & promised support, has sent for his Lady & Children with an intention immediately upon her arrival in this Country to put his plan into execution—which is to open a  Seminary. The object of which will be not only to form but  finish the female Character, uniting under One Roof the simplicity & Piety of Bethlehem with the ease & Elegance of Queen Square & other of our 1st schools in England—These principles Mr. W. will mature and make public on Mrs. Webbs arrival, and in the interim means to place himself in such a situation, as to enable Him (by Exertion & diligent application of the talents intrusted to Him), to Discharge by instalments the loan of Obligation He is solliciting—An Obligation that will save from destruction, Himself, be the means of healing a wounded Spirit, of restoring to Comfort, one of the Best of Women & Beloved children that have known better days—& fix upon memory grateful attachment, that while it lasts, will be always most chearfully acknowledged by—them &c.
W.S.W.
